Citation Nr: 1109004	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a dental disorder (claimed as bleeding gums and teeth sensitivity) for compensation purposes.
 
2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to a rating in excess of 30 percent for reactive airway disease with hoarseness and bronchospasms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to September 1968 and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2001 and July 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of entitlement to an effective date earlier than August 15, 2002 for the grant of service connection for tinnitus was also on appeal from the July 2003 rating decision.  In his August 2003 notice of disagreement, the Veteran specifically requested that an effective date of March 22, 1996 should be assigned for the grant of service connection for tinnitus.  In a February 2007 Decision Review Officer Decision, the RO assigned an effective date of April 1, 1995 for the grant of service connection for tinnitus based on clear and unmistakable error in a July 2003 rating decision.  Accordingly, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also acknowledges that the issue of entitlement to an initial evaluation in excess of 10 percent for fibromyalgia was also on appeal from the July 2003 rating decision.  However, following receipt of the Veteran's Substantive Appeal in February 2005, a February 2007 Decision Review Officer Decision awarded a 40 percent disability rating for fibromyalgia effective for the entirety of the appeal.  The assignment of a 40 percent evaluation is also the highest schedular evaluation assigned for fibromyalgia.  Thus, this action constituted a full grant of benefits sought, thereby ending the Veteran's appeal with regard to this issue.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to service connection for tinea versicolor is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is not shown to have had dental trauma or loss of the maxilla or mandible during service or to have current residuals of such trauma or loss.

2.  The Veteran's service-connected reactive airway disease is not shown to result in an FEV-1 of 55 percent predicted or less, an FEV- 1/FVC ratio of 55 percent or less, monthly visits to a physician for required care of exacerbations, or at least 3 courses of systemic corticosteroids in any 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder, for purposes of payment of disability compensation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.317, 3.381, 4.150, Diagnostic Code 9913 (2010).

2.  The criteria for a rating greater than 30 percent for the Veteran's service-connected reactive airway disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the claim for service connection for dental disability, the VA notified the Veteran in April 2001 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The RO did not provide the Veteran with notice of how disability ratings and effective dates are determined, but that omission was not prejudicial because the preponderance of the evidence is against the claim.


In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

With respect to the claim for an increased rating for reactive airway disease, the VA notified the Veteran in April 2003 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In May 2008 correspondence, he was provided notice of rating criteria for reactive airway disease and how effective dates are determined.  The claim was readjudicated in July 2010.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws, regulations and diagnostic code, and considered the full history of the disability.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).  

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The Veteran in the instant case served in the Southwest Asia Theater of operations during the Persian Gulf War.  Hence, for purposes of the pertinent statute and regulation, he is a Persian Gulf Veteran.  However, as indicated below, to give the Veteran every consideration in connection with the claim for service connection where an allegation of undiagnosed illness has been raised, the Board has (as the RO has done) considered not only 38 C.F.R. § 1117, but other legal authority governing claims for service connection under alternative theories of entitlement.

Compensation is available for loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150 (schedule of ratings - dental and oral conditions).  Otherwise, replaceable missing teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a).

The Board notes that VA treatment records reflect that it has already been determined that the Veteran is entitled to VA dental treatment.  For example, a VA dental note dated in April 2007 indicates that his treatment status was "Active" and that his dental category was "Class IV."  This indicates that he has already been recognized as being entitled to dental treatment based on his status as a Veteran with totally disabling service connected disabilities.  See 38 C.F.R. § 17.161(h).  Therefore, the current decision pertains only to whether the Veteran is entitled to service connection for compensation purposes. 

The service treatment records for both periods of service show no indication of dental trauma or loss of any substance of the mandible or maxilla.

A January 2001 VA treatment report shows that the Veteran complained of pain in the teeth.  No further comment or diagnosis was provided by the examiner with regard to the teeth.

The Veteran was seen at a VA Persian Gulf Clinic in June 2001 and complained of bleeding gums.  Dental examination revealed some dental carries, no dentures.  The diagnosis was dental carries, r/o periodontitis. 

In an April 2003 VA treatment report, the Veteran complained of swollen and painful gums.  The diagnosis was gingival abscess, dental carries.

On VA Gulf War examination in June 2003, the Veteran's teeth and gum were noted to be normal.

In a July 2004 VA treatment report it was noted that the Veteran presented with a note from his private physician indicating a large apical abscess tooth #21 and that an antibiotic was recommended prior to extraction.  

The Veteran presented at a VA dental clinic in April 2007.  He complained that since two teeth were extracted, he bites his tongue and cheek a lot.  Radiographic findings showed impacted 3rd molars excluding #1.  It was noted that the Veteran mentioned soreness of his posterior palate, but that was not evaluated.  The Veteran requested bridges to replace missing teeth.  

The Veteran underwent a VA dental examination in September 2007.  The examiner noted that the claims folder was available and reviewed.  Specifically, it was noted that the dental records showed that teeth numbers 1, 3, 5, 16, 17, 30 and 32 were not present in 1966.  It was further noted that in 1999, the Veteran did not have severe tooth or gum problems, but the most recent dental examination conducted in April 2007 revealed periodontal disease class I (gingivitis) of the existing dentition.  Furthermore, a July 2004 document noted that teeth numbers 21 and 26 were extracted.  Also noted were Peridex stains on the teeth but no deep periodontal pockets.  The Veteran reported that he has been having problems with reflux since he returned from the Persian Gulf.  

Physical examination revealed that the Veteran was dentulous with his teeth in good repair.  Gingivitis was noted from the periodontal screening.  There was no evidence of erosion.  The Veteran reported that he did not have a history of regurgitation.  He indicated that he did frequently bite his tongue and cheek at the areas of missing teeth numbers 21 and 26.  Teeth numbers 1, 2, 5, 12, 21, 26 and 30 were missing.  Numbers 5, 12 and 30 were replaced by fixed bridges.  It was noted that numbers 1 and 2 did not need to be replaced and that numbers 21 and 26 could be replaced by fixed bridges.  There was no limitation of interincisal range of motion.  Bone loss was within normal limits.  A Panorex taken in April 2007 was reviewed.  It revealed impacted teeth numbers 16, 17 and 32 with no associated pathology.  Root canal numbers 11 and 19 were within normal limits.  The examiner concluded that it was less likely than not that the Veteran's teeth loss was caused by or a result of his service-connected gastroesphageal reflux disease.  The Veteran reported that he did not regurgitate food in his oral cavity and there was no evidence of erosion of the remaining dentition.  

VA treatment reports dated from 2007 to 2010 shows that the Veteran received ongoing dental treatment.
     
On review, the file does not show any dental trauma in service, nor has the Veteran asserted any such dental trauma.  There is no evidence of loss of any substance of the mandible or maxilla, either in service or currently.  The Board has also considered whether the claim should be considered as an undiagnosed illness resulting from his service in the Persian Gulf pursuant to 38 C.F.R. § 3.317.  However, the Board finds that this is not an undiagnosed illness, as the medical evidence shows that the Veteran's painful and swollen gums to a diagnosis of gingival abscess and dental carries.

The Board also notes that in this case, the VA examiner in September 2007 found that the Veteran's teeth loss was not caused by or a result of his service-connected gastroesophageal reflux disease.   

Accordingly, service connection for compensation purposes is not warranted.

Increased Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's reactive airway disease.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for reactive airway disease, secondary to pollutants in the Persian Gulf, was established by a March 1995 Hearing Officer's Decision.  The disorder was assigned a 10 percent evaluation effective from May 30, 1991.   

The Veteran filed a claim for an increased rating for his service-connected reactive airway disease in August 2002.  

In an April 2007 Supplemental Statement of the Case, the RO granted a 30 percent evaluation for the Veteran's reactive airway disease, effective from August 15, 2002 (the date of receipt of the claim for an increased rating).  

The Board notes that the Veteran failed to report for a VA examinations scheduled for January 2009 and in June 2010.  On both occasions the Veteran indicated that pulmonary function tests make him ill and that he needed to cancel the scheduled examinations.  He did, however, report to earlier VA examinations scheduled in conjunction with his appeal and therefore, the Board will proceed with the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran's reactive airway disease has been evaluated under Diagnostic Code 6602 which pertains to bronchial asthma.  The currently assigned 30 percent rating contemplates a forced expiratory volume in one second (FEV-1) of 56 to 70 percent predicted, or FEV-1 to forced vital capacity (FVC) ratio of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent is warranted for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC ratio of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

VA evaluates pulmonary function test (PFT) results based upon post-bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996). In so deciding, VA noted that The American Lung Association/American Thoracic Society Component Committee on Disability Criteria had recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflected the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id. at 46723.

When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  See 71 Fed. Reg. 52457-01 (Sept. 6, 2006).

The Veteran reported for a VA Persian Gulf examination in June 2003.  He complained that he had difficulty swallowing and that he sometimes chokes.  He reported that he gets hoarse when he talks and that he coughs a lot.  Chest x-ray revealed a normal chest.  Results of a pulmonary function test included pre-bronchodilator FEV-1 of 81 percent of predicted and post-bronchodilator FEV-1/FVC of 79 percent.  The impression was history of sinusitis and bronchospasm and hoarseness from undiagnosed illness, with residuals of bronchial pneumonia.

At a February 2004 VA pulmonary consultation, the Veteran complained of dyspnea for the last 13 years, starting after the Gulf War and getting progressively worse.  He reported dyspnea and of a non-productive cough.  He was taking Albuterol and Atrovent metered dose inhalers (MDIs) which helped him a little bit but did not stop the symptoms.  Pulmonary function test revealed a severe restrictive ventilatory defect.  The diagnosis was progressive dyspnea with coughing.    

A June 2004 VA treatment record shows that Veteran complained of progressive dyspnea.  He also complained of a cough and problems with swallowing.  He felt that albuterol was helping with his breathing problems.  Pulmonary function test revealed severe restrictive ventilator defect.  There was significant immediate improvement with inhaled bronchodilator.  Lung volumes were consistent with pulmonary restriction.  

A VA pulmonary function test conducted in July 2004 revealed a pre-bronchodilator FEV-1 of 78 percent of predicted and post-bronchodilator FEV-1/FVC of 81 percent.

In a November 2004 VA treatment report, it was noted that the Veteran had been seen previously for "breathing problems" and that he was on antibiotics and steroids.

In a December 2004 VA treatment report, it was noted that the Veteran would be given prednisone and Singular, in addition to his current therapy of Albuterol aerosol, Atrovent and AeroBid MDIs.

VA treatment reports dated from 2004 to 2006 show that the Veteran used daily inhalational or oral bronchodilation multiple times a day.  

The Veteran reported for a VA examination in September 2006.  He complained of a constant cough and shortness of breath.  The examiner noted that pulmonary function tests were ordered but the Veteran refused to undergo any tests because he felt that the tests "just rip out his lungs."  He reported dyspnea on exertion and that any real movement makes his breathing worse.  He used an Albuterol inhaler with two puffs four times a day, Ipratropium with two puffs four times a day and AeroBid.  He also had a nebulizer that he used two to four times a day.  He stated that in the winter he had to wear a mask when he goes outside.  He denied any real asthma attacks.  The examiner noted that in reviewing the claims file, the Veteran actually had bronchospasms due to an undiagnosed illness so there are no real asthma attacks.  There had been no bedrest prescribed by a physician due to the disability.  The diagnosis was bronchospasm and shortness of breath due to undiagnosed illness.    

Applying the facts to the applicable diagnostic criteria, the Board finds that the criteria for a rating greater than 30 percent for the Veteran's service-connected reactive airway disease have not been met for any time during the appeal period. The Board notes that the Veteran's service-connected reactive airway disease is not shown to result in an FEV-1 of 55 percent predicted or less, an FEV- 1/FVC of 55 percent or less, at least monthly visits to a physician for required care of exacerbations, or at least 3 courses of systemic corticosteroids in any 12 month period.

With respect to PFT testing, the Veteran's bronchial asthma is not shown to result in an FEV-1 of 55 percent predicted or less, or an FEV- 1/FVC ratio of 55 percent or less.  A PFT in June 2003 demonstrated an FEV-1 of 81 percent predicted and an FEV- 1/FVC ratio of 79 percent.  A July 2004 PFT demonstrated an FEV-1 of 78 percent predicted and an FEV- 1/FVC ratio of 81 percent. 

Overall, the Veteran's PFT results provide evidence against this claim, failing to show that his bronchial asthma results in an FEV-1 ratio of 55 percent predicted or less, an FEV- 1/FVC ratio of 55 percent or less.   

With respect to physician visitations for care of exacerbations, the evidence shows that during the course of the appeal, Veteran has regularly sought treatment for complaints relating to his reactive airway disease (particularly in 2004 and 2005); however, the Veteran does not contend, and the evidence does not show, that his reactive airway disease has required monthly visits to a physician for required care of exacerbations.

With respect to medicated treatment, the lay and medical evidence reflects that the Veteran has been prescribed oral bronchodilator therapy and inhalational anti-inflammatory medication for treatment of his reactive airway disease.  Moreover, while the evidence also shows that in November and December 2004, the Veteran was prescribed corticosteroids for treatment of his reactive airway disease there is no showing that the Veteran has required at least 3 courses of systemic corticosteroids in any 12 month period.  On VA examination in September 2006, there was no indication that the Veteran taking corticosteroids for treatment of his reactive airway disease.  Thus, a higher rating is not warranted based upon the frequency of prescribed systemic corticosteroids.

In deciding the case, the Board acknowledges the Veteran's complaints of difficulties associated with his reactive airway disease and in particular his reports of dyspnea and coughing.  By not reporting for current VA respiratory examinations, however, there was no opportunity for VA to assess the current level of severity of his reactive airway disease and the evidence currently of record supports only a 30 percent disability evaluation.

The evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in Diagnostic Code 6602 reasonably describes the Veteran's disability level and symptomatology.  Furthermore, the competent evidence does not demonstrate that his reactive airway disease causes marked interference with the Veteran's activities of daily living, over and above what it is contemplated by the schedule.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected reactive airway disease presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.

A rating in excess of 30 percent for reactive airway disease with hoarseness and bronchospasms is denied.





REMAND

The Veteran's claim for service connection for tinea versicolor warrants further development.

The Veteran contends that he incurred a skin disease during his service in the Persian Gulf.  He states that he noticed a skin rash in service and that he reported such a rash during demobilization from the Persian Gulf.  He believes that his rash developed due to extreme heat and sun exposure during his time in the Persian Gulf.  He reports that following service, the rash has continued to spread.  

The service treatment records show that in September 1967, the Veteran was diagnosed as having vesicular contact dermatitis of the face.  On report of examination in April 1991 following service in the Persian Gulf, the Veteran indicated in the affirmative that he suffered from rash, skin infection or sores.  The examiner noted insect bites but otherwise there was no indication of a skin condition.

In a March 1995 VA treatment record, the Veteran was observed to have a fine rash covering his back and the front on his abdomen.  In a November 1999 VA treatment record, the problem list included tinea versicolor.  

VA treatment reports dated from 2001 to 2004 document the Veteran's complaints of rashes on his back, chest and groin that come and go since his service in the Persian Gulf.  He was diagnosed as having tinea versicolor.   Moreover, the report of the June 2003 VA Gulf War examination reflects that the Veteran provided a history of a skin rash since service and that was diagnosed with tinea versicolor; however, the examiner did not provide a nexus statement.

The above-cited medical evidence reflects that the Veteran's skin rash has been attributed to tinea versicolor.  Thus, the evidence establishes that the Veteran's skin rash is entirely attributable to known clinical diagnoses, not to undiagnosed illness or other medically unexplained chronic multi-symptom illness.  Under these circumstances, service connection pursuant to the provisions of 38 U.S.C. § 1117 is precluded.

However, the record does present a basis for a grant of service connection for the Veteran's underlying tinea versicolor.  See 38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C. § 1117 prevents the grant of service connection on a direct incurrence basis); 38 C.F.R. § 3.303.

The Veteran has contended on multiple occasions that his current skin problems date from his time in service and that he has continuously experienced symptoms of a skin disorder since service.  The Board notes, in that context, that the Veteran is qualified, as a lay person, to report that he suffered rashes or other symptoms of a skin disorder during service, which symptoms have continued to the present.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  However, he is not competent to provide a medical opinion as to the onset or etiology of any current disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

In light of the above considerations, the Board concludes that a medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for tinea versicolor.  The VA examination must address the nature and etiology of any identified skin disorder, and any medical opinion offered must be based upon consideration of the Veteran's complete documented history and assertions through review of the claims file.  Specifically, the examiner must address the Veteran's in-service complaint of a skin rash and post-service treatments for tinea versicolor, as well as his contentions that his symptoms of skin disability in service have continued to the present.  Such examination is needed to fully and fairly evaluate the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to undergo VA skin examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

The VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed skin disability is related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  In particular, the examiner must discuss the Veteran's in- service complaint of a skin rash, as well as his repeated diagnoses of tinea versicolor following service, in the context of any negative opinion. 

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


